

116 S4602 IS: Stop Blocking Hospitals Act
U.S. Senate
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4602IN THE SENATE OF THE UNITED STATESSeptember 16, 2020Mr. Kennedy (for himself, Mr. Tillis, Mrs. Blackburn, Ms. Ernst, Mr. Rounds, Mr. Cramer, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit the obstruction of emergency vehicles. 1.Short titleThis Act may be cited as the Stop Blocking Hospitals Act.2.Obstruction of an emergency vehicle(a)ProhibitionChapter 2 of title 18, United States Code is amended by adding at the end the following:40C.Obstruction of an emergency vehicle(a)OffenseIt shall be unlawful for any person, using a channel, facility, or instrumentality of interstate or foreign commerce or otherwise affecting interstate or foreign commerce, to knowingly obstruct, delay, or prevent— (1)any ambulance or emergency vehicle from responding to a call or transporting an individual to a hospital; (2)any vehicle used by a fire department, or any officer or member of a fire department, from responding to a call or transporting an individual to a hospital; or(3)any vehicle used by a State or local law enforcement agency, or any officer of the State or local law enforcement agency, from responding to a call or transporting an individual to a hospital. (b)PenaltyAny person who violates subsection (a) shall be fined under this title, imprisoned not less than 1 year nor more than 5 years, or both..(b)Technical and conforming amendmentThe table of sections for chapter 2 of title 18, United States Code, is amended by inserting after the item relating to section 40B the following:40C. Obstruction of an emergency vehicle..